        Case:17-17630-MER Doc#:163 Filed:02/21/19                              Entered:02/21/19 22:37:53 Page1 of 3
                                               United States Bankruptcy Court
                                                   District of Colorado
In re:                                                                                                     Case No. 17-17630-MER
Matthew Curtis Witt                                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 1082-1                  User: potters                      Page 1 of 2                          Date Rcvd: Feb 19, 2019
                                      Form ID: pdf904                    Total Noticed: 9


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 21, 2019.
db             +Matthew Curtis Witt,    2792 Greatwood Way,    Highlands Ranch, CO 80126-5567
cr             +Bank of New York Mellon,    c/o BFW, LLP,   4004 Belt Line Rd Ste. 100,    Addison, TX 75001-4320
intp           +Mile High Diesel, Inc.,    2792 Greatwood Way,    Highlands Ranch, CO 80126-5567
intp           +Nicolle S. Witt,    2792 Greatwood Way,   Highlands Ranch, CO 80126-5567
cr             +Noel West Lane III,    1060 Ingalls Street,    Lakewood, CO 80214-2129
intp           +Pinnacle Mastery, Ltd,    6972 S Vine Street,    Centennial, CO 80122-3268
intp           +Silver Leaf Mortgage, Inc.,    6972 S. Vine Street, Ste 366,    Centennial, CO 80122-3269
18133021       +David Kahn,   9450 SW Gemini Dr. #53210,    Beaverton, OR 97008-0105
17722135        David Kahn,   94500 SW Gemini Dr. #53210,     Beaverton, OR 97008

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 21, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 19, 2019 at the address(es) listed below:
              Abbey Dreher     on behalf of Creditor   Bank of New York Mellon as Trustee for The Structured
               Asset Mortgage Investments, Inc. Mortgage Pass-Through Certificates Series 2003-AR3
               co.ecf@bdfgroup.com
              Abbey Dreher     on behalf of Creditor   Bank of New York Mellon co.ecf@bdfgroup.com
              Charles S. Parnell    on behalf of Debtor Matthew Curtis Witt charles@cparnell.com
              David Kahn    email@davekahn.com
              Jordan D. Factor    on behalf of Plaintiff    Rekon, LLC jfactor@allen-vellone.com,
               la@allen-vellone.com
              Kenneth J. Buechler    on behalf of Interested Party    Silver Leaf Mortgage, Inc.
               ken@bandglawoffice.com, sharon@bandglawoffice.com
              Kenneth J. Buechler    on behalf of Interested Party    Pinnacle Mastery, Ltd
               ken@bandglawoffice.com, sharon@bandglawoffice.com
              Kenneth J. Buechler    on behalf of Interested Party    Mile High Diesel, Inc.
               ken@bandglawoffice.com, sharon@bandglawoffice.com
              Kenneth J. Buechler    on behalf of Interested Party Nicolle S. Witt ken@bandglawoffice.com,
               sharon@bandglawoffice.com
              Lauren E. Tew    on behalf of Creditor   Bank of New York Mellon as Trustee for The Structured
               Asset Mortgage Investments, Inc. Mortgage Pass-Through Certificates Series 2003-AR3
               ltew22@gmail.com
              Patrick D. Vellone    on behalf of Creditor    Rekon, LLC pvellone@allen-vellone.com,
               la@allen-vellone.com
              Patrick D. Vellone    on behalf of Plaintiff    Rekon, LLC pvellone@allen-vellone.com,
               la@allen-vellone.com
              Phillip Jones     on behalf of Creditor    Telluride Mountain Village Asoc. pjones@wth-law.com,
               mbernal@wth-law.com
              Rachel A. Sternlieb    on behalf of Plaintiff    Rekon, LLC rsternlieb@allen-vellone.com,
               la@allen-vellone.com
              Shaun A. Christensen    on behalf of Debtor Matthew Curtis Witt christensens@appellucas.com,
               receptionist@appellucas.com,lucasm@appellucas.com
              Shaun A. Christensen    on behalf of Defendant Matthew Witt christensens@appellucas.com,
               receptionist@appellucas.com,lucasm@appellucas.com
              Steven T Mulligan    on behalf of Interested Party Nicolle S. Witt smulligan@jacksonkelly.com,
               mvo@jacksonkelly.com;AMaher@jacksonkelly.com;smulligan@ecf.courtdrive.com;mvo@ecf.courtdrive.com
     Case:17-17630-MER Doc#:163 Filed:02/21/19                Entered:02/21/19 22:37:53 Page2 of 3



District/off: 1082-1         User: potters                Page 2 of 2                  Date Rcvd: Feb 19, 2019
                             Form ID: pdf904              Total Noticed: 9


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Susan J. Hendrick   on behalf of Creditor   The Bank of New York Mellon f/k/a The Bank of New
               York, as successor-in-interest to JPMorgan Chase Bank, N.A., f/k/a JPMorgan Chase Bank as
               Trustee for Structured Asset Mortgage Investments Inc. Mortg bankruptcy@sayerlaw.com,
               shendrick@sayerlaw.com;bsayer@sayerlaw.com
              Tom H. Connolly   tconnolly@iq7technology.com
              US Trustee   USTPRegion19.DV.ECF@usdoj.gov
                                                                                            TOTAL: 20
Case:17-17630-MER Doc#:163 Filed:02/21/19        Entered:02/21/19 22:37:53 Page3 of 3


                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF COLORADO
                       The Honorable Michael E. Romero


    In re:
                                              Case No. 17-17630 MER
    MATTHEW CURITS WITT
                                              Chapter 7
        Debtor.

                         NOTICE OF PRELIMINARY HEARING

         PLEASE TAKE NOTICE that the following matter has been set for a
   preliminary hearing before the Honorable Michael E. Romero to be held on a trailing
   docket on Monday, March 18, 2019, at 1:30 p.m. in Courtroom C, U.S. Custom
   House, 721 19th Street, Denver, Colorado. Your matter has been set for a non-
   evidentiary hearing of not more than fifteen (15) minutes. If the matter to be
   heard will exceed 15 minutes in length, or if it is necessary to receive evidence to
   resolve the matter, the scheduled hearing will be used as a scheduling conference
   and the matter will be reset to a later date.

         Parties wishing to appear by telephone shall call 1-888-684-8852 at the
   scheduled time of the hearing. The access code for the conference call is 9288499.
   Please stay on the line until the court operator takes the roll call and the hearing
   begins.

         The matter set is: Debtor's Motion to Partially Avoid Lien and objection
   by David Kahn

          NOTICE IS FURTHER GIVEN that in the event the matter is resolved, the
   hearing shall be vacated only upon (1) receipt of a stipulation or agreement of the
   parties no later than the day before the scheduled hearing, or (2) appearance by at
   least one of the parties at the hearing, in person or via telephone, who shall read
   the agreement into the record.

   DATED February 19, 2019                BY ORDER OF THE COURT:

                                          KENNETH S. GARDNER, CLERK

                                          By: Deborah L. Beatty, Deputy Clerk
                                              United States Bankruptcy Court
                                              U.S. Custom House
                                              721 19th Street
                                              Denver, Colorado 80202-2508
